Citation Nr: 1100030	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-40 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include degenerative disc disease (DDD).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder, previously evaluated as a 
psychophysiologic gastrointestinal reaction. 

6.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from June 1969 to June 1971, with additional subsequent 
service in Reserve components, to include the National Guard, 
which may include various active duty for training and inactive 
duty for training periods.  Official Federal records reflect a 
nine day period of active duty service in May 1992.  
Clarification as to these duty status periods will be conducted 
pursuant to the remand below.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in November 2006 and 
February 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California which denied entitlement to 
the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in Oakland, California in October 2010 to 
present testimony on the issues on appeal.  The hearing 
transcript has been associated with the claims file.  As a point 
of clarification, the Board notes that this written hearing 
transcript is derived from an audio recording of oral testimony.  
Thus, spelling is often phonetic, and in this instance, the 
Veteran's service-connected skin condition, pseudofolliculitis 
barbae, is misidentified throughout the transcript as cervical 
colitis barbate.  This is merely a typographical error in 
labeling the service-connected disability and is evidenced by the 
judge clearly identifying the disability discussed as a skin 
condition.  See Board hearing transcript, 7-8.  Furthermore, 
there is currently no service-connected cervical spine 
disability, nor is an issue related to the cervical spine 
currently perfected for consideration by the Board.  All 
references to cervical colitis barbate in the hearing transcript 
are found to be merely typographical error.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record reveals that additional evidentiary 
development is required before the issues of entitlement to 
service connection for diabetes, a lumbar spine disorder, hearing 
loss, and tinnitus, as well as increased ratings for anxiety 
disorder and pseudofolliculitis barbae are ready for Board 
adjudication.  See 38 C.F.R. § 19.9 (2010).  Although the Board 
sincerely regrets the delay, it is necessary to ensure that there 
is a complete record upon which to decide the Veteran's claims so 
that he is afforded every possible consideration.

Initially, the Board notes that there is some uncertainty in the 
record as it stands with regard to the Veteran's verifiable dates 
of service in recognized duty statuses such as active duty for 
training and/or inactive duty for training.  The Veteran's duty 
status in his Reserve component capacity must be determined prior 
to determining whether a disability was incurred or aggravated in 
line of duty in the active military service.  See, e.g., 
38 C.F.R. §§ 3.1 (b), (k), 3.6.  

Complete personnel records for this Veteran also appear to be 
unavailable as they are presently located on unreadable 
microfiche within the claims file.  In February 2009, the Veteran 
was notified of this unfortunate unavailability of his records.  
As the dates and type of service performed by this Veteran may be 
integral to his case, the Veteran's official military pay records 
should be sought in an effort to reconstruct any missing 
information from his personnel records.  The Regional Office or 
Appeals Management Center is also asked to prepare an official 
finding for the record if the Veteran's official military 
personnel file is found to remain unavailable.  To the extent 
necessary, the Veteran should be contacted to provide 
clarification as to his military personnel history, particularly 
as to whether or not he claims to have engaged in combat with 
enemy forces at any time during his military service, and which 
claimed disability he attributes to such combat service, if any.  
See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010): see also VA 
Form 21-526, December 2005 (reporting Vietnam and Persian Gulf 
service).  

The Veteran must also be afforded VA examinations with respect to 
each of the claimed disabilities.  Prior psychiatric, skin, and 
audiological examinations were conducted in 2006 and 2007.  
However, the Veteran now reports that each of the related 
disabilities has worsened since the time of those prior 
examinations.  Board hearing transcript, October 2010.  VA's duty 
to assist includes the conduct of a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
When available evidence is too old for an adequate evaluation of 
a veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  As the Board is unable to make an accurate 
assessment of the Veteran's current conditions on the basis of 
the evidence currently of record, the Veteran must be afforded 
contemporaneous examinations.

Similarly, the Board is required to seek a medical opinion if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current disability, 
establishes that the Veteran suffered an event, injury or disease 
in service, and indicates that the current disability may be 
associated with the in-service event, injury or disease.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  
In this case, the record establishes that the Veteran is 
currently diagnosed with diabetes and degenerative disc disease 
of the lumbar spine.  See, e.g., VA treatment record, September 
2007.  It is somewhat unclear as to the specific extent of any 
in-service event, injury or disease as the Veteran's actual 
service dates remain to be clarified pursuant to this remand.  
Nonetheless, in the interest of judicial economy, the Board finds 
examinations for diabetes and the lumbar spine to be appropriate 
in this instance.  

The Board is also requesting a separate VA examination for 
gastrointestinal disorders.  In this regard it is important to 
note that the Veteran's currently service-connected generalized 
anxiety disorder was originally granted service connection and 
evaluated as psychophysiologic gastrointestinal reaction, claimed 
as ulcers.  As such, the Board finds that there is both a 
psychiatric and a gastrointestinal component to the currently 
service-connected disability.  In order to establish the extent 
to which the Veteran's gastrointestinal complaints may be 
associated or disassociated from his diagnosed psychiatric 
disability, such that a proper evaluation may be established, two 
examinations are needed.  See, e.g., Mittleider v. West, 11 Vet. 
App. 181 (1998); 38 C.F.R. § 3.102 (2010).  

The Board also notes that the most recent VA treatment records 
that have been associated with the claims file are dated in 
September 2007.  All relevant VA treatment records created since 
that time should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all outstanding VA medical records 
for this Veteran from September 2007 
forward.  

2.  Obtain the Veteran's complete military 
pay records in an effort to reconstruct 
his military personnel history, to include 
identification of various Reserve 
component training periods to the extent 
possible.

3.  Contact the Office of the Adjutant 
General of the California National Guard 
to request any available service personnel 
records for this Veteran.  The dates of 
his service, to include all periods of 
active duty, active duty for training, and 
inactive duty training, should be 
verified.  

4.  Determine if the Veteran's military 
personnel records, including active duty, 
National Guard, Reserve, and those 
currently contained on unreadable 
microfiche within the claims file, are 
available from any other source.  Seek any 
available military personnel records from 
any appropriate Federal source.  If no 
other Federal source for the Veteran's 
military personnel records is identified, 
prepare a written finding as to the 
unavailability of those records for the 
file.  

5.  In the event that personnel records 
remain largely unavailable, the Veteran 
should be contacted for clarification as 
necessary.  In particular, the Veteran 
should be asked whether or not he engaged 
in combat with enemy forces at any time 
during his military service, and to 
describe the location and circumstances of 
any such combat, particularly as to any 
disability alleged to be related to that 
service.  Of note, the Veteran's December 
2005 claims form, VA Form 21-526, reflects 
a self-report of service in Vietnam and in 
the Persian Gulf.  Clarification as to 
the Veteran's combat status, and 
presence in the Republic of Vietnam, 
if any, should be obtained and 
documented in the claims file.  

6.  Any and all records obtained through 
the above development efforts must be 
associated with the claims file.  If any 
identified record is unavailable, the RO 
should so specifically state, and the 
documentation used in making that 
determination should be set forth in the 
claims file.  All attempts to obtain 
these records, including those which 
may ultimately prove unsuccessful, 
must be documented in the claims 
folder.

7.  After completion of the foregoing, a 
chronological listing should be prepared to 
reflect the Veteran's known periods of 
active duty, active duty for training 
(ACTDUTRA) and inactive duty for training 
(INACTDUTRA) periods, with as much 
specificity as possible.  

8.  After the listing of duty status dates 
is prepared and associated with the claims 
file, schedule the Veteran for VA 
examination to determine the nature and 
etiology of any currently diagnosed hearing 
loss, tinnitus, disorder of the lumbar 
spine, and diabetes.  The Veteran's claims 
file and a copy of this remand should be 
made available to the examiner for review.  
All necessary studies and tests must be 
conducted. 

The examiner is then requested to:
(a)  Identify all currently diagnosed 
disabilities pertinent to the claimed 
disorders;
(b)  Identify the approximate date of onset 
for any chronic acquired disability 
identified in (a), particularly to include 
the date, identified with as much 
specificity as possible, of any acute spine 
or back injury recalled by the Veteran, to 
include a reported motor vehicle accident in 
or around 1987;
(c)  Opine, with adequate supporting 
rationale, whether any current hearing loss, 
tinnitus, lumbar spine, or diabetes 
disability was at least as likely as not 
(probability of 50 percent or greater) 
incurred in or aggravated by active military 
service (as defined by any periods of 
active, ACTDUTRA, and INACTDUTRA service 
documented in the claims file).

An adequate supporting rationale must be 
provided for each opinion reached.  

If you are unable to reach an opinion 
without resorting to mere speculation, 
please state the reason why speculation 
would be required in this case (e.g., if 
the requested determination is beyond the 
scope of current medical knowledge, actual 
causation cannot be selected from multiple 
potential causes, etc.).  If you are unable 
to reach an opinion because there are 
insufficient facts or data within the 
claims file to facilitate a more conclusive 
opinion, please identify the relevant 
testing, specialist's opinion, or other 
information required in order to resolve 
the need for speculation. 

9.  Schedule the Veteran for VA skin 
examination to determine the nature and 
severity of any currently diagnosed 
pseudofolliculitis barbae.  The Veteran's 
claims file and a copy of this remand should 
be made available to the examiner for 
review.  All necessary studies and tests 
must be conducted. 

10.  Schedule the Veteran for separate VA 
psychiatric and gastrointestinal 
examinations to determine the nature, 
severity, and distinguishable extent of any 
currently diagnosed psychiatric disorder, as 
opposed to any currently diagnosed 
gastrointestinal disorder.  Notably, the 
Veteran's currently service-connected 
psychiatric disorder was originally service-
connected collectively as a 
psychophysiologic gastrointestinal reaction, 
claimed by the Veteran as ulcers.  The Board 
infers that this indicates a primary 
psychiatric disability, manifested by 
gastrointestinal complaints, however 
specialized medical opinions are needed to 
elaborate.  The Veteran's claims file and a 
copy of this remand should be made available 
to the examiner for review.  All necessary 
studies and tests must be conducted.

The examiners are then specifically 
requested to: 

(a)  Identify all currently diagnosed 
acquired psychiatric disabilities and 
acquired gastrointestinal disabilities;
(b)  Distinguish and explain, to the extent 
possible, the symptoms of the Veteran's 
service-connected anxiety disorder versus 
his diagnosed gastroesophageal reflux 
disease (GERD) or any other diagnosed 
gastrointestinal disorders.

11.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
completed in compliance with the 
instructions herein, and that no other 
notification or development action is needed 
in addition to that directed above.  If 
further action is required, it should be 
undertaken prior to further claims 
adjudication.  

12.  Thereafter, readjudicate the issues on 
appeal.  If VA examiners are able to 
distinguish separate symptoms of the 
Veteran's service-connected psychiatric 
disability as opposed to his 
potentially related gastrointestinal 
complaints, consider the 
appropriateness of separate ratings for 
the distinguishable psychiatric versus 
gastrointestinal symptoms.  

If VA examiners are not able to 
distinguish separate psychiatric versus 
gastrointestinal symptoms,  VA must 
resolve all reasonable doubt in the 
Veteran's favor and consider all 
related symptoms to be attributable to 
the service-connected disability.  As 
gastrointestinal symptomatology is not 
contemplated by the applicable ratings 
schedule for mental disorders, in this 
event, consideration should be given to 
the applicability of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b) 
where schedular evaluations are found 
to be inadequate.  

If the determinations remain unfavorable to 
the Veteran, he and his representative must 
be furnished a supplemental statement of the 
case which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending a scheduled VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


